Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	 
Response to Arguments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20040234576 to Martin (IDS filed 3/19/2020).   Martin discloses a mastopexy/breast reconstruction device (abstract; paragraph 9; claim 20) comprising a knitted mesh (paragraphs 10 and 44; claim 13), wherein the mesh comprises poly-4-hydroxybutyrate monofilament fiber (paragraph 5), a tensile strength in the range of greater than 126 MPa, with a tensile strength of 346 MPa being exemplified (paragraph 32; claim 21), a diameter of 100 microns (paragraph 44), and an elongation to break of over 20%, with an elongation to break of 70% being exemplified (paragraph 32; claim 6). The mesh has a thickness of 0.29 mm (paragraph 44). Martin desires that the mesh have prolonged strength retention and knot pull strength in vivo (paragraphs 10 and 46), and exhibit a prolonged strength retention in vivo of over 20-30% at 3-6 months (paragraph 28). Martin further desires a high peak load and break strength (burst strength) (Examples; Table 3). The tensile knot pull strength is 1.6 to 4.6 (Table 2). The mesh is relaxed and annealed (paragraph 48). The device is sterilized by ethylene oxide (paragraph 32). The device further comprises trimethylene carbonate (paragraph 26) and autologous, allogenic and/or xenogenic tissues, which inherently comprise proteins and lipids (paragraph 29). The mesh may further comprise a glycolic acid comonomer (paragraphs 4 and 45; Table 2). Martin teaches a method of inserting the mesh into a patient for the treatment of mastopexy/breast reconstruction (paragraph 9; claims 19-20). Martin desires to prepare stable surgical meshes with prolonged mechanical stability strength retention for reinforcing tissues to make them stronger, stiffer, more durable, and easier to implant (paragraph 29).
 Martin fails to teach a burst strength of at least 0.1 Kgf (claim 1) or the narrower range of 1 to 50 Kgf (claim 7). Martin further fails to teach an elongation to break of 15-35% (claim 6). Martin further fails to teach incorporation of less than 20 endotoxin units (claim 12). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to to optimize the burst strength of the mesh of Martin to improve the efficacy of the mesh for mastopexy/breast reconstruction. Martin teaches that it is the object of the invention to provide articles and devices with prolonged strength retention, and desires a high peak load and break strength (burst strength). In light of these teachings, the artisan would have found it obvious to provide a high as burst strength as possible, and would find a burst strength of at least 0.1 Kgf and the narrower range of 1 to 50 KGf, through routine experimentation. Regarding a elongation to break of 15-35%, the instant range overlaps with the range taught by Martin of over 20% (claim 6). As the instant range overlaps with the range taught by Martin, the range taught by Martin provides sufficient guidance to find the instant range through routine experimentation. It would have been further obvious to optimize the number of endotoxin units in the device. The artisan, understanding that the less endotoxins present in the device, the less chance the device will make the patient sick, would explore values close to zero, and find "less than 20" endotoxin units routine experimentation. Regarding new claim 21, it would have been further obvious to optimize the areal density of the mesh, and in this way find 5 to 800 g/m2 through routine experimentation. The prior art provides sufficient guidance to this end as Martin desires stable surgical meshes with prolonged mechanical stability strength retention for reinforcing tissues to make them stronger, stiffer, more durable, and easier to implant (paragraph 29). Optimizing the areal density will provide stable surgical meshes with prolonged mechanical stability strength retention, as desired by Martin. In the course of optimize the areal density, one would find 5 to 800 g/m2 through routine experimentation. "'[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.' In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955)" MPEP § 2144.05, II.
Applicant argues that David P. Martin, the lead named inventor of the applied primary reference, is an inventor of the instant application.  The primary reference, Martin, does not disclose nor suggest the formation of high tensile strength P4HB monofilament fibers in the range recited in the pending claims. There are critical distinctions between how the P4HB monofilament is formed in the primary reference as compared to the technique described in the present application. Notably, the primary reference does not teach nor suggest cold water drawing/orientation followed by hot drawing/orientation. The present application, in contrast, discloses producing high strength P4HB monofilaments ... by "cold" drawing/orienting before drawing at temperatures above the melting temperature of P4HB. See, for example, [0113] of U.S. Published Application No. 2020/0240044 (published version of the pending application). The instant application also discloses the benefits of not drawing the extrudate under tension from the extruder [0094], and allowing the extrudate to crystalize before cold drawing. See, for example, [0093], [0095] and [0100]. The different conditioning techniques applied to the monofilament prior to multi-stage drawing/orientation and then the use of different temperatures, above and below the melting point of P4HB, at different stages of drawing/orientation, allows for the superior tensile strength properties recited in the pending claims. The primary reference Martin neither taught nor suggested P4HB monofilament fibers with such high tensile strength properties nor the necessary conditions for achieving the same.  To arrive at a manufacturing method that would provide the superior physical properties claimed is to employ hindsight reconstruction using Applicant's own disclosure.
Applicant's arguments have been fully considered but are not found persuasive.  Regarding applicant’s argument that David P. Martin, the lead named inventor of the applied primary reference, is an inventor of the instant application, the examiner’s response is that although Martin and the present application shares overlapping authorship, the authorship is not identical, and Martin was published on Nov 25, 2004, which was more than one year before applicant’s earliest priority date of Dec 11, 2014.  Therefore Martin is fairly prior art under 35 U.S.C. 103.  Regarding applicant’s argument that the rejection uses improper hindsight reasoning to arrive at the present invention, the examiner’s response is that the rejection does not use improper hindsight reasoning but relies solely on what the prior art would convey to the ordinary artisan at the time the invention was filed.   Regarding applicant’s argument that Martin neither teaches or suggests applicant’s tensile strength range, the examiner’s response is that in the course of optimizing the mesh of Martin to improve the efficacy of the mesh for mastopexy/breast reconstruction, it would have been obvious to find applicant's range of 800-1500 MPa through routine experimentation.  Martin provides sufficient guidance to this end as its range of greater than 126 MPa (paragraph 32; claim 21) overlaps with applicant's range of 800-1500 MPa. "In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)." MPEP § 2144.05, I.   That the ranges overlap is sufficient guidance to arrive at applicant’s range.    Regarding applicant’s argument that Martin does not teach the product-by-process steps of claim 15, the examiner’s response is that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113.   In the present case, the product of modified Martin is the same product as claimed, and the claim is therefore unpatentable even though the prior product was made by a different process.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Both the terms “hot drawing” and “cold drawing” in claim 15 are relative terms.  To ascertain what temperatures are included under the scope of “hot drawing” and “cold drawing” within the meaning of the invention, the artisan would go to the application.  Regarding “hot drawing,” the specification states that “hot draw” is “drawing at a temperature above the melt temperature of the polymer or copolymer” (claim 49).  Such language is clear.  However, regarding “cold drawing,” the application defines “cold draw” as “at a temperature below 50 degrees centigrade, more preferably below 45 degrees centigrade” (paragraph 43).  Such language is unclear, as it’s unclear if “cold” is defined as at a temperature range of below 50 degrees centigrade, or if “cold” is instead defined as the more preferable temperature range of below 45 degrees centigrade.  As such, the artisan would not know what temperatures are encompassed by the claimed “cold drawing” in claim 15 and its dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618        
                                                                                                                                                                                                May 5, 2022